MATTES or Z

AND B^

In SECTION 248: Proceedings
A-11484435
A-11484436
Decided by AatUtant Cowmtttkmer November £S, 1959
Change of nonimmigrant status, section 248 of 1952 act—Exchange visitor—
Eligibility.
Exchange visitor mar be.granted change in nonimmigrant classification under
section 248 of 1962 act (other than as "H" nonimmigrant) but anch action
will not constitute waiver of two-year foreign residence requirement
BEFORE THE ASSISTANT COMMISSIONER

Discussion: D
Z
-, a single male, aged 28, is a native and
citizen of Italy who entered the United States February 16, 1957,
at New York, New York, as an exchange visitor. CrR
,
a single male, age 26, a native and citizen of Italy, entered the
United States at New York, New York, on January 4, 1968, as an
exchange visitor. Both were admitted for the purpose of receiving further training as electronic engineers and both are continuing
to maintain the status under which admitted. Each individual has
applied for change of nonimmigrant status from exchange visitor to
treaty merchant as denned by section 101(a) (16) ( E ) . The cases
have been certified to this office.
The Olivetti Corporation of America is a Massachusetts corporation which is a substantially wholly-owned subsidiary of Ing. C.
Olivetti and Co., S.P.A.t an Italian corporation which has its principal place of business in Ivrea, Italy. The principal business of
this company is the importation of business machines manufactured
in Italy by the parent company and selling such machines in the
United States. The company operates a laboratory in New Canaan,
Connecticut, which develops devices for adapting the machines for
particular United States uses, .including demands made by the
United States Navy, Army end Air Force. The laboratory is an
essential factor in furthering the trade of the Italian company in
the United States. Sales in this country amount to several million
dollars per year.
The applicants are to be employed by the Olivetti Corporation of
482

America in research and development work on an electronic coinputor which is a direct continuation of the training in electronics
for which the applicants came to the United States. The company
estimates that the research and development project in. which the
applicants will be engaged will take approximately three years to
complete. Upon completion of this project the applicants will return to Italy where the computer will be manufactured.
A treaty of commerce and navigation exists between Italy and the
United States. The applicants are nationals of Italy and seek to
remain in the United States solely for the purpose of employment
with a firm which carries on substantial trade between the United
States and the foreign state of which they are nationals pursuant
to that treaty. They have established that they intend in good
faith to depart from the United States upon termination of their
status. They will be employed by a Massachusetts corporation
which is a substantially wholly-owned subsidiary of an Italian
corporation. Consequently, they will be employed by a "foreign
corporation" having their nationality {Matter of N
S
, 7
I. & N. Dec. 426). The applicants possess special qualifications
which make their services essential to the efficient operation of the
employer's enterprise in that they are trained engineers, having a
background of Italian residence and a complete knowledge of the
Italian language, who can work interchangeably with the parent company or the subsidiary in the United States, The applicants, therefore, meet the requirements for classification as nonimmigrants under section 101(a) (15) (E).
Under the provisions of section 248 of the Immigration and
Nationality Act any alien lawfully admitted to the ..United States
as a nonimmigrant, except an. alien classified as a nonimmigrant
under section 101 (a) (15) (D) or 101(a) (16) (C) of the act, may
apply to have his nonimmigrant classification changed to any other
nonimmigrant classification for which he may be qualified, provided
he is continuing to maintain the nonimmigrant status under which
he was admitted. An alien who is classified as a nonimmigrant
under section 101(a) (15) (C) and who is not within the purview of
section 238(d) of ,tne act, may apply for a change to a classification under section 101(a) (15) (A) or section 101(a) (15) (G), but
to no other classification. Therefore, there is no restriction in section: 248 of the act to the change of nonimmigrant classification
sought here.
Section 201(b) of the Act of January 27, 1948 (62 Stat. 6), as
amended by the Act of June 4, 1956 (70 Stat. 241), provides that
no alien admitted as an exchange visitor or acquiring exchange
visitor status after admission shall be eligible to apply for an
immigrant visa, or for a nonimmigrant visa under section 101(a)
483

(16) (H) of the Immigration and Nationality Act, or for adjustment of status to that of an alien lawfully admitted for permanent
residence, until it is established that such person has resided and
been physically present in a cooperating exchange country for an
aggregate of at least two years following departure from the
United States, or unless the foreign residence requirement is waived
by the Attorney General. There is no provision in that section of
law which would bar the change of nonimmigrant classification
sought in these cases. If a change. to some nonimmigrant classification other than that under section 101(a) (15) (H) is granted,
such action does not constitute a waiver of the foreign residence
requirement If, at some later date, the alien desires to secure a
nonimmigrant visa under section 101(a) (16) (H) or desires to
change to that classification, or if he desires to become a lawful
permanent resident, he.still will be required to comply with all
provisions of section 201(b) of the Act of January 27, 1948, as
amended.
The applicants have presented evidence that they will engage in
activities which constitute a direct continuation of the training for
which they came to the United States. They have shown that if
they are required to return1 to Italy now their training would be
incomplete. They also state that the research and development
work will take approximately three years, after which they will
return to Italy. Under the circumstances outlined, we find that the
applicants are hona fide nonimmigrants, and they will engage in
activities which entitle them to the nonimmigrant classification
sought. Their applications will be granted.
Order: It is ordered that a change to a nonimmigrant classification under section 101(a) (16) (E) be granted in both cases.

484

